Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 1 of 20 Page ID #:4




                       Exhibit A
    Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 2 of 20 Page ID #:5

                Electrorncally Filed by Suoerior Court of California, County of Orange. 08/12/2020 10:38:45 AM.
  30-2020-01154841-CU-CR-CJC - ROA# 4 - DAVID H. YAMASAKI, Clerk of the Court B KaHe T
                           SUMMONS                                     ·,-=;;.;;;..:..;~;-=..;coi.wr=~.,..=-~y"'-=-=~
                                                                                                                      ,sotOMIM UIO,,. I.A CQlr1fJ
                                  (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (AVISO AL DEMANDADO):
 ASPEN SKIING COMPANY, a Colorado limited liability company; and
 DOES 1-10, inclusive,
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 DOMINICK MARTIN. an individual. and CHERYL 11-IURSTON. an
 individual,

  NOTICE! You have t.efl .ued. The court may dadde agaalll you wllhout your being Mani unlns you rnpond wlltlln 30 daya. Rnd 1h11 lnfonnatlon
  beluw.
    You have 30 CALENDAR Di\YS after 11111 II.Inmont Ind legal papera 111t l8Mld on you ID Ila a writ111n response at 1h11 aut and haw a mp,
  Mnl9d on the plaintiff. A labr or phone c:all wll not pn,llct you. Your wrftllln llllpOnl8 must lie In proper legal form If you want the court to heat your
  cate. T118f9 may lie a 001111 bin that !fllll can uu ilryaur ,uponse. You can Ind tllNe c:ourt fonns and fflOl'8 informlllon at the Callomia Coln
  Online Self-Help Center (www.OOUlfirmca.,.,...,,..,). your county lair librllry, or h CDUl1haule naarat you. If you camot pay the aig rae, Ilk
  !tie mi.n Clerk fllr • 11N Mllvllr fDnn. If you do not lie yoi.r l8ll9GflS8 on llme, you,,,.., lale lhe cue by default. and your wages, money, and p,ape,ty
  may lie taklln wllhaut further waffling tom Ole court.
   · Therit ata at. IIOII ~ - You may want to cad an 8IIDrne, l1gftt away. If you do not llnow an attorney, you may want to c:al an aUDmey
  f'llflmll liira. If you camot afford In 11111mey, you may bl eligible for frM legal 111MC1111 fnlm a ~ llgal S8N1ce1 Pl1ICJl'lffl. You can locn
 IIIOle nonprallt groups at the c.Rfaml.l Legal Sefvlcea Web d i ( --~                    arv), the caat'Clmll CollllS On11na Sd-Halp C8n18r
 (www.~.ca.oo...,..,). or by ·cilntaidlng your local court or county bar-• -:iatlan. NOTE: The coutt haa • abtlutory llall for walvad lees It/Id
 costs an any aetllement or artlitration ..,,.r, of S10,000 or mare in a cMI cae. The court's lien must Ila paid befo19 the CDUl'I will dlsmiu lhe CIN,
 1AYISOI l..o han dlmandado SI no ~ danlm de 30 d/u, Ill mt1e puede deddlr en III COllfnt _, eacudlw 111 ...,.,,,_ LM la inlbnnaci6n 1
 coillinuaddn.                           . .. .
  11ene 30 DIAS DE CALENDAR10 dall,iciiia t11t quele entnlgUln esta cllad6n ypapeleallgalup,n pl'Ullllt#l#II ~ poreacrilo,m em
 mt. y hacerque • enm,gw una capia a/..,,.,,..._tm• Qlta o _ ,.,,._ IMMna no to pmtr,gen. Su rnpwm, poru:nlo Ilene que utBt-
 en fomllto legal ODn'ldo si dlal qua p,ot:ie.,, 1111 caso en la COtfe fa pmlllle que 118)111 IRI fonnullriD que usled IIUflda US11,,.,a au ni,pueata.
 Puedlt MCOnl1II' esfDI fotmuJatfoll cfllt la CCllfe y m i s ~ en el c.nll'O de A)'Uda de la COttN de CelilbmM (www.lUallte.ca.govJ, .,. la
 IJllllot8c8 m ~ di III ClllldadD o an la cicm que at quedl ma cwca. Si no IHllldl pagar 1a all2tll di p,. .!Cladft. plda., ....,_,., diJ,. COlfll
 qua le dd un bmulario de aenc:idn de pego di cuotu. SI no p,aantl u ,upuen a t1afflpo. ,.,.,.. ,-tdw al c:uo par inc:umplimienfo y la corfe la
 podrd quit,lr lU aueldb, dir,em y bienea llli'I m4a lldvrlttrlncia.
    Hayatl'UI ~ lega/ea. E a ~ que,.,,,. • un ltbapdo ln,nedaCa...,,19. Si no conoc:e • un llllogado, puede llamer • un ~ de
 lllfflilil!n • ellogadDs. Si no pveda ,_,,., • -im abogado. eapoa/ble que ai/1¥11lt c:an
 p,og,ama da..vicioalage/es Ml finesdeluc,o. Puede~lslDagniposa#n linNdt lc,c,uen eldJo
                                                                                         ,as~,,.,.~~.,,_,
                                                                                                  ._,di
                                                                                                                           gratuitDs dt 11t1
                                                                                                                ~ L . a g a l Senaa,
 twww..llWtlllPcaibra.OIQ). an el Cenf70 di A,uca de 185 Colt'u de Cdbnll, (WWw.au=rte.ca.govJ o ponldudoae en mlfllC:tO con la C111m o el
 c:oiiglo a . ~ A:lcalu AVISO: f"oiti,y,,. carte Ilene dl!tllctJo • llldlfflarm c:uotas y m c:ostDs aantm porimpanerun gnwamen aoOl9
 clialquler ~ de $10.000 6 mli di valor nlClibidt fflltdienl9 un ICUltdD o 1#18 i:onc:eslOri dtt altJllraje., un cao di dffltcho cMI. Tlltne que
 Pl(/aielOllll&fflSll dlla COlfll antasdlque _laeottepueda dlsecflarelcu,.
The name and address of !he court is: ·                                                                    ~~- 30-2020-01154841-CU•CR.CJC
fLTEtoMR1           t>FtAi!woRNIA, coUNTY oF ORANGE
700 Civic Center Drive West, Santa Aila, CA 9270 I
                                                                                                               · ·          Judge Robert J. Moss

The name. lddntsl, and telephone number of piaintifra attorney, or plaintiff without an·attorney~ is: . .
~"°"f.1'e~f#,~                    de l1IMloiro del.abOflado de/ demDndanle. o dol ~ que no tJene aboQado. es):
PACIFIC TRIAL ATIORNiiYS, APC                                                                                        Phone No.: (949) 706-6464
&l98: Newport Place Drive, Suite ~; Newport Beach. ~ r t e ~                                                  . .              .                   • Deputy
 (Fecha) 08/12/2020 DJ.\11D H. YANASAia, tl•rl< oftflt Court           ~)               ·· ·                  /wJt J'tA,.J                          (Adjunlo)
(For p,oaf of seMCllt ofthls summons, u• Proof of SeMClt of Summons tyo,m POS-010).J .· . . . .                                    Katie Trent
(Para pru,9ba ~ ent18ga de nta cltatJdt, tisit el fonnu/atio Proof of Service of Sumnions. (POS-010)).
                                      NOTICE.TO THE PERSON SERVED: You are se!Wd
                                      1. D .ai an lridividual defendant
                                      2. D ·. i.9tt1e penson sued under the fictitious name or (specllyJ:

                                      3. [!] .on behalf of (specify): ASPEN SKIING COMPANY,                 aColorado fimltsd IJabilily company
                                           under.   D      CCP 416.10 (coq,cn11on)                         D CCP 410 60 (mlnot)
                                                    D      CCP 416.20 (defunct corporation)                D         CCP 416.70 (a>naer1atee)
                                                    D      CCP41B.40 (association or partnerahip)          D         CCP 416.90 (authorized peraon)
                                                  (!] other (spscily): UC
                                      4.   D     by pensonal del!Vel'y on (dal&J'.
                                                                        SUMMONS                                                    CmaolCllil-XX-XXXXXXX,485
                                                                                                      LauN~A,,,_,.,,Cdtfonr,o.hldl~-,»=
  Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 3 of 20 Page ID #:6

          ElectTonlcally Ried by Superior Court of California. County of Orange, 08112/2020 10:38:45 AM.
30-2020-01154841-ClJ-.CR-CJC - ROA #2- DAVID H. YAMASAKI, tlefk of the Court By Katie Trent. Deputy Clefk.



        PACIFIC TRIAL A TI'ORNEYS
        A Professional Corporation
    2   ScottJ. Femll, Bar No. 202091
        sferrell@pacifJCtriaJattomeys.com
    3   4100 Newport Place Drive, Ste. 800
        Newport Beach. CA 92660
    4   TeJ: (949) 706-6464
        Fax: (949) 706-6469
    s
        Attorneys for Plaintiffs
    6

    7

    8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

    9                                   FOR THE COUNTY OF ORANGE

   10

   11   DOMINICK MARTIN, an individual, and                 Cose No. 30-2020-01154841-CU-CR-CJC
        CHERYL THURSTON, an individual,
   12
                       Plaintiffs,
   13                                                       COMPLAINT
                       v.
   14
        ASPEN SKIING COMPANY, a Colorado limited
   15   liability company: and DOES 1-10, inclusive,
                                                                      Assigned for all purposes
   16                  Defendants.                                     Judge RobertJ. Mo11
   17

   18

   19

   20
   21

   22

   23

   24

   25

   26

  27
   28


                                                     COMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 4 of 20 Page ID #:7




                   Plaintiffs Dominick Martin and Cheryl Thurston (''PJaintifTs") aUege the following upon
     2    information and belief based upon investigation of cowtsel, except as to their own acts, which they
  3 allege upon personal knowledge:
  4                                                          INTRODUCTION
  5                I.           As recently recognized by the Supreme Court of the United             States.   "The Internet's

  6       prevalence and power have changed the dynamics of the national economy." &ulh Dakota v.
  1       Way.fair, Inc., 138 S. Cl 2080, 2097 (2018) (noting that in 1992, less than 2 percent of Americans had

  8       Internet ~ s whereas today that number is about 89 percent). According to 2018 polling data, 89

  9      percent of American adults use the lntemet. 1 Indeed, one federal district coun has noted that "few

 lO      areas arc more integral to 'the economic and social mainstream of American life.' than the Internet's
 tt      websites... Del-Orden v. Bonobos, Inc., No. 17 Civ. 2744 (PAE), 2017 WL 6547902. at •9 (S.D.N.Y.
 12      Dec.20.2017); United Stales v. Peurson, 248 F.3d 79, 83 (2d Cir. 2001) ("Computers and Internet
 13      access have become virtually indispensable in the modem world of communications and information
 14      gathering.").

 IS                2.           According to recent U.S. Census data, approximately 8 million Americans describe
 16 themselves as disabled because they are visually-impaired.2 Thus, depriving blind persons of equal
 17 access to commercial websites on the internet would allow American businesses to treat blind persons
 18 as second-class citizens who can be segregated from the rest of American society, which is antithetical
19 to the very purpose that motivated Congress to enact the Americans with Disabilities Act of 1990, 42
20       U.S.C. § 12181 et seq. ("ADA..), almost three decades ago, as well as the enactment of California's
21       Unruh Civil Rights Act.             "'Congress found that 'historically, society has tended to isolate and
22       segregate individuals with disabilities, and, despite some improvements. such fonns of discrimination
23       against individuals with disabiliti~ continue to be a serious and pervasive social problem.• ' " De/-
24
         1
25         hltpi(/www,pewjntemctorg/fact-sbeetlinternet-broadband/ (last visited July 30, 2018). Indlled, 98 percent of adults
         between the aps or 18-29 use the Internet. and 97 percent of adults between the ages of 30-49 1L1C the lotcmet. Id
26       2    In        2016,     an   estimated    7.7     million    Americans   reported   hmng      a    visual    disability.
27       b1q,;llwww.disabilitYStatisdcs.onz1rg>or1s1acs.cfln?suatistic::.1
         (last visiccd July 30, 2018). The stmstics were c:alc:ulated by the Cornell University Yang Tan Institute using the U.S.
28       Census Burau's 2016 American Community Survey (ACS} Public Use Microdata Sample (PUMS) data. The estimata is
         based on a sample of3,085,278 persons who participatm in the 2016 ACS.

                                                                       -2-
                                                                  COMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 5 of 20 Page ID #:8




      Ortkn, 2017 WL 6S47902, at •9 (quoting PGA Tour, Inc. v. Martin, 532 U.S. 661. 614-1S, 121 S. CL

  2   1879 (2001) (quoting 42 U.S.C. § 12101(a)(2))). ~ongrcss foWJd that 'physical or mental disabilities

  3   in no way diminish a person's right to fully participate:: in all aspects ofsociety, yet many people with

  4   physical or mental disabilities have been precluded from doing so because of discrimination.'" Dei-

  s   Ortkn, 2017 WL 6547902, at •9 (quoting 42 U.S.C. § 12J0l{a)(l)) (emphasis added in Del-Orden).

  6   "After thoroughly investigating the problem, Congress concluded that there was a 'compelling need'
  7   for a 'clear and comprehensive national mandate' to eliminate discrimination against disabled

  8   individuals, and to integrate them 'into the economic and social mainstream of American life."' PGA.
  9   Tour, 532 U.S. at 675 (quoting S. Rep. No. 101-116, p. 20 (1989); H.R. Rep. No. 101-485, pt 2, p. 50
 10   (1990), U.S.C.C.A.N. 1990, pl 2, pp. 303. 332). To remedy these ills, "Cong,ess provided [aJ broad
 11   mandate::" fu the ADA to effect the statute's ..sweeping purpose." Id. "In a society in which business
 12 is increasingly conducted online. excluding businesses that sell services through the Internet fiom the
 13   ADA would[:] 'run afoul of the purposes oftbe ADA and would severely frustrate Congress's intent
 14 that individuals with disabilities fully enjoy the goods. services. privileges. and advantages availabl,
 15 intllmmlluttdy to otlla mmiben oftbe ga,eraJ p11bllen'. National A&r 'n ofthe Deaf v. Netjla, Inc.•
 16 869 F. Supp. 2d 196, 200 (D. Mass. 2012) (emphasis added) (quoting Carports Distrib. Ctr. v. Auto
 17   Wholualer 's A.ss 'n, 37 F3d 12, 20 (1st Cir. 1994)).
 J8          3.      Section 5 J(f) of the California Civil Code provides that a violation of the right of any
 19 individual under the ADA, shall also constitute a violation of the Unruh Civil Rights Act A person
20    who visits a business's website with intent to use its services and encounters terms or conditions that

21    exclude the person fiom full and equal access to its services bas standing under the Unruh Act, with no
22    further requirement that the person enter into an agreement or transaction with the business. White v.
23    Square, Inc., _P.3d_, 2019 WL 3n1912, at •7 (Cal. Sup. Ct. Aug. 12, 2019).
24           4.      Plaintiffs are blind individuals who require screen reading s o ~ to read website
2S    content and access the internet. Defendant Aspen Skiing Company ("Defendant'') maintains its
26    website. https://www.aspensnowmass.cpm/ (the "Website; in such a way that the Website contains
27    numerous access barriers preventing Plaintiffs, and other blind and visually-impaired individuals,
28    from gaining equal access to the Website. Defendant's cknial of full and equal    8C(;CSS   to its Website,


                                                        -3-
                                                     COMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 6 of 20 Page ID #:9




     I    and therefore its products and services offered thereby, arc a violation of Plaintiffs' rights under
 2        California's Unruh Civil Rights Act

 3                                           JURISDICTION AND VENUE
 4               5.      This Court has subject matter jurisdiction over this action. This Court has personal

 S       jurisdiction over Defendant because Defendant has conducted and continues to conduct substantial
 6       business in the State of California, and because Defendant's offending Website is available across
 7       California.

 8               6.      V cnue is proper in this Court because Defendant conducts substantial business in this
 9       County and because a substantial portion of the misconduct alleged herein occurred in the County of
10 Orange.
11                                                       PARTIES
12               7.     Plaintiff Dominick Martin resides in Orange County, California. Plaintiff Cheryl
13       Thurston resides in San Bernardino County, California. Plaintiffs are permanently blind and uses
14       screen readers in order to access the internet and read website content. As detailed above, despite
IS       several attempts to use and navigate the Website, Plaintiffs have been denied the full use and
16       enjoyment of the facilities and services of the Website as a result of accessibility bmricrs on the
17       Website. The access barriers on the Website have caused a denial of Plaintiffs' full and equal access
18       multiple times in the past, and deterred Plaintiffs on a regular basis from accessing Defendant's
19       Website.
20              8.      While Plaintiffs genuinely wants to avail themselves of Defendant's goods and services
21       as offered on Defendant's Website, Plaintiffs have a dual motivation: they are also a ''tester," which
22       one federal court has defined to be "individuals with disabilities who visit places of public
23       accommodation to determine their compliance with Title 111 [oftbe ADA]." Harty v. Burlington Coat
24       Factory of Penn., L.L.C., Civil Action No. 11-01923, 2011 WL 2415169, at •1 n.S (E.D. Pa. June 16,
25       2011). Indeed, it is widely accc:ptcd that ..testers" such as Plaintiffs advance important public interests

26       and should be "praised rather than vilified." Murray v. GMAC Mortgage Corp., 434 F.3d 948, 954
27       (7th Cir. 2006). Plaintiffs have filed multiple lawsuits against various operators of commercial
28       websites under the Unruh Civil Rights Act as part of Plaintiffs' advocacy work on behalf of the civil

                                                           -4-
                                                        COMPLAINT


         ---- -                -
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 7 of 20 Page ID #:10




  1 rights of visually-impaired persons. Plaintiffs intend to continue to engage in such advocacy work into
  2   the foreseeable future to ensure that Defendant's commercial Website and others arc fully and equally
  3   enjoyable to and usable by visually-impaired persons. including themselves.

  4            9.     Plaintiffi are infonned and believe, and thereon allege, that Defendant Aspen Skiing
  5 Company is a Colorado limited liability company with its principal place of business located in Aspen.
  6   Colorado. Plaintiffs arc informed and believe. and thereon allege, that Defendant owns, operates and
  7   provides to the public the Website. The Website provides access to Defendant's array of articles,

  8 products and ttavel services, including descriptions of its products, amenities and services, and many
  9   other benefits related to its products and services. The Website is a public accommodation within the
 10   definition of Title Ill of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12181(7) and is a
 11   ''business establishment" within the meaning of the Uruuh Civil Rights Act, California Civil Code §
 12   S1 et seq. The Website is a service, privilege, and advantage and accommodation of Defendant's
 13   service.,.
 14            I 0.   At all relevant times, each and every Defendant was acting as an agent and/or employee
 I 5 of each of the other Defendants and was acting within the course and/or scope of said agency and/or
 16   employment with the full knowledge and consent of each of the Defendants. Each of the acts and/or
 J7 omissions complained of herein were alleged and made known to, and ratified by, each of the other
 18   Defendants (Aspen Skiing Company and DOE Defendants will hereafter collectively be referred to as
 19   "Defendant;.
 20           11.     The true names and capacities of the Defendants sued herein as DOES J through 10,

 21   inclusive, are currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious names.
 22   Each of the Defendants designated herein as a DOE is legally ~ible for the unlawful acts alleged
 23   herein. Plaintiffs will seek leave of Court to amend this Complaint to reflect the true names and
 24   capacities of the DOE Defendants when such identities become known.

 25                                                  FACTS
 26           12.     The Internet has become a significant source of information, a portal and tool for
 27   conducting business, and a means for doing everyday activities such as shopping. banking. etc. for
 28   both the sighted and blind, and/or visually-impaimi persons.

                                                       -S-
                                                   COMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 8 of 20 Page ID #:11




                13.   Blind individuaJs may access websites by using keyboards in conjunction with screen-
  2   reading software that vocalizes visual infonnation on a computer screen. Screen access software

  3   provides the only method by which a blind person may independently access the internet. Unless
  4   websites are designed to be read by screen reading software, blind persons are unable to fully access
  S   websites and the infonnation, products and services, privileges, advantages. and accommodations
  6   contained thereon.
  7             14.   The international website standards organization. W3C, has published version 2.0 of the
  8   Web Content Accessibility Guidelines ("WCAO 2.0j. WCAG 2.0 are well-established, industry
  9   standard guidelines for ensuring websites are accessible to blind and visually-impaired people. These
 10   guidelines are successfully followed by numerous large business entities to ensure their websites are
 11   accessible. These guidelines recommend several basic components for making websites accessible
 12   including, but not limited to. adding invisible alternative text to graphics, ensuring that all functions
 13 can be pcrfonned using a keyboard and not just a mouse; ensuring that image maps are accessible, and
 14   adding headings so that blind people can easily navigate websites. Without these very basic
 I5 components, a website will be inaccessible to a blind or visually-impaired person using a screen
 16   reader.

 17             IS.   Defendant offers the Website, which provides, as set forth above, a breadth of
 18   information concerning its products and other amenities and services, privileges, advantages, and
 19   accommodations.
20              16.   Based on information and belief, it is Defendant's policy and practice to deny blind
 21   users, including Plaintiffs, equal enjoyment of and access to the Website. Due to Defendant's failure
22    and refusal to remove access barriers on the Website, Plaintiffs and other blind and visually impaired
23    individuals have been denied equal enjoyment of and access to Defendant's services, advantages,
24    privileges, and accommodations offered to the public through the Website.
25              17.   Defendant denies blind individuals equal enjoyment of and access to the products,
26    services, privileges, advantages, and accommodations and infonnation made available through the
'17   Weh.,;ite h)I preventins them fmm freely navisatins the Website. The Website contain~ access harrier!.

28    that prevent nee and full use by Plaintiffs and other blind persons using screen reading software.


                                                        -6-
                                                    COMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 9 of 20 Page ID #:12




               18.   The Website's ban-iers are pervasive and include, but arc not limited to, the following:
  2 (l) Missing alternative text which presents a problem because an image without alternative text n:sults
  3   in an empty link. Alternative Text is invisible code embedded beneath a graphical image on a website.
  4   Web accessibility requires that Alternative Text be coded with each picture so that a screen reader can
  S   speak the Alternative Text where a sighted user sees pictures. Alternative Text does not change the
  6 visual presentation, but instead generates a text box that will pop-up when the mouse moves over the
  7   picture. The lack of Alternative Text on these graphics prevents screen readers from accurately
  8   vocalizing a description of the graphics; (2) Linked image missing alternative text which presents a
  9 problem ~use an image without alternative text results in an empty link. Images that are the only
 10   thing within a link must have descriptive alternative text. If an image is within a link that contains no
 11 text and that image docs not provide alternative text, a screen reader has no content to present to the
 12   user regarding the function of the link; (3) Empty or missing form labels which presents a problem
 13   because, if a fonn control does not have a properly associated text labe~ the function or purpose of that
 14   fonn control may not be presented to screen reader users. Form labels provide visible descriptions and

 15   larger clickable targets for form controls; (4) Empty buttons, which present a problem because a button
 16   is empty or bas no value text. When navigating to a button, descriptive text must be presented to
 17   screen reader users to indicate the function of the button; and (S) Redundant Links where adjacent

 18   links go to the same URL address which results in additional navigation and repetition for keyboard
 19   and screen reader users.

 20            19.   Due to the inaccessibility of the Website, blind and otherwise visually impaired
 21   customers who use screen readers are hindered from effectively browsing for Defendant's products,
 22   amenities and services, privileges, advantages, and accommodations that exist online unlike sighted
 23   users.   If the Website were accesst1>1e, Plaintiffs would independently and privately investigate
 24   Defendant's products, services, privileges, advantages, accommodations, and amenities, as sighted
 2S   individuals can and do.
 26            20.   Despite several attempts to access the Website in recent months, the numerous access
 27   bmiers contained on the Website have denied Plaintiffs' full and equal access, and have deterred
 28   Plaintiffs on a regular basis ftom accessing the Website. Similarly, based on the numerous access

                                                        .7.
                                                    COMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 10 of 20 Page ID #:13




      barriers contained on the Website, Plaintiffs have been deterred from reading Defendant's articles and
  2   browsing Defendant's travel services as Plaintiffs would have been able to do by using the Website.
  3   Plaintiffs continue to attempt to utilize the Website and plan to continue to attempt to utilize the
  4   Website in the near future. Plaintiffs' dignitary interest as a disabled person has been banned by
  5   Defendant's actions.

  6                                           CAUSE OF ACTION
  7                 Violations of the Unnah Ctytl Rigbtl Ag, Califorpia Ciyll Code I 51 tt sg,
  8                                   (By Plaintiffs Against All Defendants)

  9           21.     Plaintiffs incorporate by this reference the allegations contained in the preceding
 10 paragraphs above as if fully set forth herein.
 11           22.     California Civil Code§ 51 et seq. guarantees equal access for people with disabilities to
 12   the accommodations, advantages, facilities, privileges, and services of aJJ business establishments of
 13   any kind whatsoever. Defendant is syst.ematically violating the Unruh Civil Rights Act, California
 14   Civil Code § 51 et seq.
 lS           23.     The Website is a "business establishment" within the meaning of the California Civil
 16   Code§ 51 et seq. Defendant has generated, and does generate, hundreds of thousands of dollars in

 17   revenue from the sale of its goods and services in California through the Website. The Website is a
 18   service provided by Defendant that is inaccessible to patrons who are visually-impaired like Plaintiffs.
 19   This inaccessibility has denied visually-impaired patrons full and equal access to the facilities and
 20   services that Defendant makes available to the non-disabled public. Defendant has violated the Unruh
 21   Civil Rights Act by denying visually-impaired customers the services and products provided by the
 22   Website. These violations are ongoing.

 23          24.      Defendant's actions constitute intentional discrimination against Plaintiffs on the basis
 24   ofa disability in violation of the Unruh Civil Rights Act because Defendant has constructed a Website
 25   that is inaccessible to Plaintiffs, knowingly maintains the Website in this inaccessible form, and has
 26   failed to take adequate actions to correct these barriers even after being notified of the discrimination

 27   that such barriers cause.
 28

                                                         ·8-
                                                     ffiMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 11 of 20 Page ID #:14




               25.     Defendant is also violating the Unruh Civil Rights Act because the conduct alleged
   2   herein likewise constitutes a violAtion of various provisions of the ADA. 42 U.S.C. § 12101 et seq.
   3   Section Sl(t) of the California Civil Code provides that a violation of the right of any individual under
  4    the ADA shaJI also constitute a violation of the Unruh Civil Rights Act.

   S           26.    The actions of Defendant arc in violation of the Unruh Civil Rights Act and. therefore.
  6    Plaintiffs arc entitled to iaj uncth·e relief remedying the discrimination.
  7            27.    Plaintiffs are also entitled to a preliminary and permanent injunction enjoining
  8 Defendant from violating the Unruh Civil Rights Act and requiring Defendant to take the steps
  9    necessary to make the Website readily accessible to and usable by visually-impaired individuals.
  IO          28.     Plaintiffs arc also entitled to statutory minimum damages pursuant to California Civil
 11    Code § 52 for each and every offense. Plaintiffs are also entitled to reasonable attorneys' fees and
 12 costs. However, Plaintiffs expressly limit the total amount of recovery, including statutory damages,
 13    attorneys' fees and com, and cost ofinjunctivc relief not to exceed $74,999.
 14                                            PRAYER FOR RELIEF
 15           WHEREFORE, Plaintiffs pray for relief and judgment as follows:
 16           1.      For a judgment that Defendant violated Plaintiffs' rights under the Unruh Civil Rights
 17    Act, California Civil Code § S 1 et seq.;
 18           2.      For a preliminary and pennanent injunction requiring Defendant to take the steps

 19 necessary to make the Website, https://www.aspensnowmass.com/. readily accessible to and usable by
 20    visually-impaired individuals; but Plaintiffs hereby exp~ly limit the injunctive relief to require that

 21    Defendant expend no more $20,000 as the cost of injunctive relief;
 22           3.      An award of statutory minimum damages of $4,000 per violation pursuant to section

 23    S2(a} of the California Civil Code; however, Plaintiffs expressly limit the total amount of recovery,
 24    including statutory damages, attorneys 1 fees and costs, and cost of injunctive relief not to exceed
 2S    $74,999;
 26           4.      For attorneys' fees and expenses pursuant to all applicable laws including, without
 27    limitation, California Civil Code- § 52(a); however, Plaintiffs expressly limit the total amount of

 28

                                                           -9-
                                                       COMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 12 of 20 Page ID #:15




   I   n:covcry, including statutory damages, attorneys' fees and costs, and cost of injunctive relief not to
   2   exceed $74,999;

   3          s.     For pre-judgment interest to the extent permitted by law;

  4           6.     For costs of suit; and
   5          7.     For such other and further relief as the Court deems just and proper.
  6    Dated: August 10, 2020                      PACIFIC TRIAL ATIORNEVS, APC
  7



  9
   8
                                                   ~2.~
                                                   Attorneys for Plaintiffs
  10

  11
 12
  13

 14
  IS

 16
 17

 18
 19

 20
 21

 22

 23
 24
 2S
 26
 27
 28

                                                      • 10 •
                                                    COMPLAINT
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 13 of 20 Page ID #:16




  1                                    DEMAND FOR JURY TRIAL
  2         Plaintiffs hereby demand a trial by jury of all claims and causes of action so triable in this

  3 lawsuit.
  4

  s   Dated: August 1o. 2020                    PACIFIC TRIAL ATIORNEYS, APC
  6

  7
                                                 By.
                                                       :5~
                                                 Scott. J. Ferrell
                                                                            --.

  8                                              Attorneys for Plaintiffs

  9

 10

 11
 12

 13
 14
 15
 16

 17
 18

 19
 20
 21

 22
 23

 24
 25

 26
 27
 28

                                                   • 11.
                                                 COMPLAINT
 Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 14 of 20 Page ID #:17

                     E                   FHed
   Scott J. Ferren (Bar# 202091)
   PACIFIC TRIAL ATIORNBYS, A Professional Corporation
   4100 Newport Place Drive, Suite 800, Newport Beach, CA 92660
       TELEMlNE NO (949) 706-M64                FAX IC>
  ATTORIEY FOR     • Plaintiffs
               COURT 0,. CAllFOIUIIA. COUNTY OF ORA     E
        IITREEl'MDIESS:      700 Civic Center Drive West
        WILING MJORESS:
    atj.,w>ZPOODE:Orange, CA 92701
                     tWIE:


                          Martin et al. V. A                            , etal.
   CIVIL CASE COVER SHEET                                 Complex Cue Designation
 00 UiiHmlted D Llmlttd                               DCountar      D Jolnder                    30-2020-01154841-CU-CR-CJC
    (Amount          (Amount
    demanded         demanded;.                 Flied wllh ht eppqrance by defendant JUDGE Judge Robert J. Mon
    exceeda $25,000) 125,000 or leas)               (cal. Rules of Court. rule 3.402)
                              /tams 1-IJ below mull be              me Instructions on
1. Check ona box below for the case type that best dncribas this case:


   E3.Autii
   Aalo Taft                                   Connet                                 Provlllon•~ compra CIYII Llllplfon
                                                   D                                                           fll._ UOO-UD)
                                                   a
                    (22)                                  Bludl of conlnldf#anenty (05)    (Cal. RulN of Court,
              · Uninlurlld fflOCorf&t (48)         D      Allie 3.740 coledioos (09)       D Antiln&f/Trade 1911u1at1on (03)
   Olliw·Pwio,wo ~ lnjuryll"t~                            Oltlll' collections (09)         D ~def8ct(10)
   ~ l t f u t DeatllJ TCll1                              lnsuranm mwnge (18)              D ..... ton (40>
   LJ         A1bnt01 <04>                         O      ou.-c:onnd (37)                  D Securitln 1111ga11on <28>
   B
   D .
              Product lallay (Z4)
          . Medcal n,qwadiae (45)
   Other PIIPDIWD (23)
                                                   Rael Propertr
                                                   D      Eminent Gomalnll11V8118
                                                          c:ondlmna1lon (14)
                                                                                           D Envinlnmin11il/Taa1c: 1ort <30>
                                                                                           D •!nuance    c:averago d • lml •r1alng from the
                                                                                               tloW 111111d prvvillor1• IJ complex cue
   ~ (Olllert Ton                                  D      WnlngM ev1c11an (33)                     tyl)lls.(41)
   D .eusineu torVunfalr 11ua1ea practlC8 <o7)     D      au. rea1 property <26l           EltfDwtofJudgment
   00       Clvll rlghll (08)                      Y!!!PfaJ Delmer                         D       ~ otjudgment (20)

   E3 .Fraw <">
           .Dnnldon(13)                            LJ
                                                   D
                                                          Commwa!(31)
                                                          Aasldenllal   ~>
                                                                                           • llc• ll• ii• ou• Clvll Complaint
                                                                                         D RIC0(27)
   B
   D .
            ..,.,ic1U11prape,ty(1e1
          . Pn7rlulona! fllNIIICII (25)
              Other non-PIIPCVWO tort (35)
                                                  ~111---
                                                   D      0rup(38J

                                                   LJ Auei foffeitUnl (05)
                                                                                         D cithe, camplllnt '"°' ,pedlied lf>cMJ,I <•2>
                                                                                         Ml• c:allinloa Civil htlllon

   ~                                               D Petition re: 111t11nt1on IIWlfd cu, D
                                                                                         D
                                                                                               Pat1nierlhip anc1 c:oq,orate gowirnance t211
                                                                                               Other 111t111on (llol apecl/led aborieJ <43>
   LJ .Vt\'anglll larmlnalian (38)                 D ~ of mandate (02)
        · Other            (15)                            Other      min,
2. This C8ll8          la         la not    complex under rule 3.400 of the Callfomla Rules of Court. If the cue Is complex, martc the
   fidol'a ·requlrtng exC891ional judicial management:
   a.   D ·   Large number of separately reprasented parties       d.    D Large number ofwitneuea
   b.   D    Extensive motion practice rai• iig difficult or novel e.    D Coordination with related adiOns pending in one or more courts
      .      iuues that will be time-consuming to 18aolve                  in other counties, statu. or countries. or in a federal 00urt
   c:   D    Substantial amount of doairnenta,y evidence           f.    D Substantial JJOSfludgment Judicial aupervision
3. ~emedles sought (check BIi that apply): a.[i] monetary b. [i] nonmonetary; declntory or injunctive 11!1ief                     c. D punitive
4. Number of causes of action (specify): One ( l)
5. Thia caie          D
                     la              00
                               Is not a class action SUtl
6. If there 819 any known 181aled cases, file and • eMI a notice of related cue. (You may u• lonn CM-015.)
0ata:   August 10. 2020                                                               ~ a..
         ..                    Scott J. Femll                                •----='~~==:,;,;,ir;i=~lmil,'---
                                                                             L
                                                                                          iii,., ,m
                                                                                          isiiiiifi.iie 6F PM'lY           ..Jii PiiriYi

 • Plainliff must file this CIMI' sheet with the first paper filed In the action or proceeding (except lfflllD claims cases or cues filed
   under the Probefll Code, Family Code, or Weffal8 and lnstitutionl Code). (C&I Rules of Court. rule 3.220.) Fallullt to file may 188Ult
   in sanctionL
 • File lhla cover sheet In addition ID any cover sheet raqulfl!d bJ local court rule.
 • If this cue is complex under rule 3.400 et seq. of the Caflfomla Rules of Court, you must serve • copy of this CCMtr sheet on au
   other parties to the aeuon or proceeding.
 • Unless this ts a 0Dllectlona case under rule 3.740 or a complex casa. this covar sheet wilt be used for statlatlcal purposes
                                                   CML CASE COVER SHEET
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 15 of 20 Page ID #:18
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 16 of 20 Page ID #:19
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 17 of 20 Page ID #:20
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 18 of 20 Page ID #:21
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 19 of 20 Page ID #:22
Case 8:20-cv-01812 Document 1-1 Filed 09/21/20 Page 20 of 20 Page ID #:23
